Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese Application CN 201810252543.0 dated 03/26/2018 and applicant has filed a certified copy of this Chinese application on 03/25/2019.

Response to Amendment
Claims 1-22 were previously pending. Claims 1-2, 7, 14, 19 and 21-22 are amended.
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 06/30/2021.
A complete action on the merits of claims 1-22 follows below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a tool having more than one intermediate crimping member must be shown or the feature(s) canceled from the claim(s).  Currently all drawings are directed to a tool with only one intermediate crimping member 11. No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 

Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

 The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
 As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
 Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  In this case claim 1 recites the limitation “connecting devices” which is not treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. claim 22 recites the limitation “a connecting device” which is not treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kyung (CN106255560 (A)).
Regarding claim 1, Kyung teaches a crimping tool comprising: a first crimping member (left side piece of three connecting pieces A with its relative fixed extrusion B2) having a first free end (free end which is connected to fastening tool M); a second crimping member (right side piece of three connecting pieces A with its relative fixed extrusion B2) having a second free end (free end which is connected to fastening tool M), the first free end and the second free end forming an opening of the crimping tool; at least one intermediate crimping member (lower center piece of three connecting pieces A with its relative fixed extrusion B2), wherein the first crimping member, the at least one intermediate crimping member, and the second crimping member and are sequentially hinged together via connecting devices (par. 0034: by pivot points); a first sliding member (par. 0042: left side movable extruding part B1; entire par. 0043: The movable extrusion B1 can be connected to the , the first sliding member being slidably disposed on the first free end of the first crimping member; a second sliding member (par. 0042: right side movable extruding part B1; entire par. 0043: The movable extrusion B1 can be connected to the connector A side of the both ends of the fastening connection part 2 through the slot C1 and the pin C2, and is slidable along the pipe body P around the connection part P1 provide) slidably disposed on the second free end of the second crimping member, wherein (i) the first sliding member is adjacent to the second sliding member, and (ii) the first crimping member, the at least one intermediate crimping member, the second crimping member, the first slide member and the second slide member form an active surface that contacts a workpiece to be pressed (pipe body P is squeezed by two B1 (sliding members) and three B2 of the three connecting pieces A).

    PNG
    media_image1.png
    934
    720
    media_image1.png
    Greyscale

Regarding claim 2, Kyung teaches the first crimping member, the second crimping member, the at least one intermediate crimping member, and the inner side surfaces of the first sliding member and the second sliding member form a substantially circular active surface (see circular active surface surrounding the pipe body P).
Regarding claim 3, Kyung teaches the first sliding member is configured to be slidable in a circumferential direction with respect to the first crimping member (see entire par. 0043: slot C1 and pin C2), and the second sliding member is configured to be slidable in the circumferential direction with respect to the second crimping member (see entire par. 0043: slot C1 and pin C2).
Regarding claim 4, Kyung teaches the first sliding member is configured to be adaptive with respect to the first crimping member while sliding in the circumferential direction (slot C1 and pin C2 in par. 0043 and Figures 1 and 2) and rotating (see Fig. 4) so that the entire inner side of the first sliding member substantially engages and contacts the workpiece (see Figs. 3 and 4; par. 0043-0044).
Regarding claim 5, Kyung teaches the second sliding member is configured to be adaptive with respect to the second crimping member while sliding in the circumferential direction (slot C1 and pin C2 in par. 0043 and Figures 1 and 2) and rotating (see Fig. 4) so that the entire inner side of the second sliding member substantially engages and contacts the workpiece (see Figs. 3 and 4; par. 0043-0044).
Regarding claim 7, Kyung teaches the first crimping member has the same structure as the second crimping member, and the first sliding member has the same structure as the second sliding member (see the first and the second crimping members, the first and the second sliding members relative to mirror plane A).
Regarding claim 8, Kyung teaches (reproduced and annotated Fig. 4 below) the first crimping member and the second crimping member are provided with a guide rail (fixed extrusions B2 of the first and second crimping members have curved top portions, bottom surfaces of the first and  and the first sliding member and the second sliding member are provided with a groove that engages with the guide rail.

    PNG
    media_image2.png
    896
    713
    media_image2.png
    Greyscale

Regarding claim 9, Kyung teaches (reproduced and annotated Fig. 4 above) the guide rail has a mating surface in sliding contact with a bottom surface of the groove.
Regarding claim 10, Kyung teaches (reproduced and annotated Fig. 4 above) the mating surface and the bottom surface are curved surfaces.
Regarding claim 11, Kyung teaches (reproduced and annotated Fig. 4 above) the curvature of the mating surface of the rail is equal to the curvature of the bottom surface of the groove.
Regarding claim 12, Kyung teaches (reproduced and annotated Fig. 4 above) the curvature of the mating surface is constant (mating surface is interpreted to be the surface at X1 shown below).

    PNG
    media_image3.png
    896
    713
    media_image3.png
    Greyscale

Regarding claim 13, Kyung teaches (reproduced and annotated Fig. 4 above) the curvature of the mating surface is varied (mating surface is interpreted to be the surface at X2 shown below).

    PNG
    media_image4.png
    896
    713
    media_image4.png
    Greyscale

Regarding claim 14, Kyung teaches (reproduced and annotated Fig. 4 above) the crimping tool further comprising at least one pin (pin C2) coupled to each of the respective first crimping member and the second crimping member (pin C2 inside slot C1 of the crimping member), wherein one of the first crimping member and the first sliding member provided with a hole (see hole of sliding member B1 in Fig. 4) for receiving and holding the pin, and the other of the first crimping member and the first sliding member provided (slot C1 on the crimping member) to allow the pin to move therein, and wherein one of the second crimping member and the second sliding member provided with a hole (see hole of sliding member B1 in Fig. 4) for receiving and holding the pin, the other of the second crimping member and the second sliding member provided (slot C1 on the crimping member) to allow the pin to move therein.
Regarding claim 15, Kyung teaches (reproduced and annotated Fig. 4 above) the crimping tool includes only one pin (C2) for each of the first sliding member and the second sliding member, such that the first sliding member and the second sliding member are adaptively rotatable about the corresponding pin when the workpiece is crimped (see arrows showing rotation of sliding member B1 around pin C2 in Fig. 4).
Regarding claim 16, Kyung teaches (reproduced and annotated Fig. 4 above) the pin is configured to define an initial position of the first sliding member and the second sliding member when the workpiece is not crimped (Figs. 1 and 2 show while the pipe is not fully clamped the initial position of the sliding members are defined around the pipe).
Regarding claim 17, Kyung teaches each of the first sliding member and the second sliding member also includes a biasing member (elastic member D2) configured to bias the sliding member toward an initial position (par. 0050, 0055-0056: elastic member/spiral compression spring D2 to elastically push the movable extrusion member B1 along the guiding surface D1).
Regarding claim 18, Kyung teaches each of the first crimping member and the second crimping member is provided with provisions for receiving and holding the biasing member (see Figs. 1-2 and 4).
Regarding claim 19, Kyung teaches the crimping tool is configured such that prior to workpiece crimping, the first sliding member and the second sliding member define a predetermined gap (G) (see gap G in Fig. 1), and at the end of the workpiece crimping, the inner surface of the second crimping member and the at least one intermediate crimping member form a continuous active surface (circular surface).
Regarding claim 20, Kyung teaches (Figs. 1-4) each of the first crimping member and the second crimping member include a drive joint (locking portion A2) for engaging a drive device (fastening tool M).
Regarding claim 21, Kyung teaches (Figs. 1-4) the drive joint (locking portion A2) is in the form of either a recess or a projection (recess) at a free end of the crimping member.
Regarding claim 22, Kyung teaches a crimping tool comprising: a first crimping member (left side piece of three connecting pieces A with its relative fixed extrusion B2);  a second crimping member (right side piece of three connecting pieces A with its relative fixed extrusion B2) adjacent to the first crimping member, adjacent corresponding ends of the first crimping member and the second crimping member being hinged together via a connecting device (connecting device comprises at least lower center piece of three connecting pieces A with its relative fixed extrusion B2 and pivot points); a first sliding member (par. 0042: left side movable extruding part B1; entire par. 0043: The movable extrusion B1 can be connected to the connector A side of the both ends of the fastening connection part 2 through the slot C1 and the pin C2, and is slidable along the pipe body P around the connection part P1 provide), the first sliding member being slidably disposed on the first crimping member on a free end of the first crimping member; and a second sliding member (par. 0042: right side movable extruding part B1; entire par. 0043: The movable extrusion B1 can be connected to the connector A side of the both ends of the fastening connection part 2 through the slot C1 and the pin C2, and is slidable along the pipe body P around the connection part P1 provide) slidably disposed on a free end of the second crimping member, wherein the first sliding member is adjacent to the second sliding member;wherein the first crimping member, the second crimping member, and the inner sides of the first sliding member and the second sliding member form an active surface that mates and engages the workpiece to be crimped (pipe body P is squeezed by two B1 (sliding members) and three B2 of the three connecting pieces A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kyung in view of Goop et al. (CH 693 984 A5) hereinafter Goop.
Regarding claim 6, Kyung does not explicitly teach elastic members around the hinge pins.
Goop teaches a pressing tool; comprising a first and a second crimping member (pressing members 1, 2) hinged together via connecting devices (torsional springs 4 and pins 3) to bias the crimping members toward their initial position (closing position) and causing “the pressing tool to automatically come into contact with the sleeve to be pressed, the pressure being sufficient to clamp it securely” (page 2 of machine translated document).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Goop in crimping tool of Kyung and use torsional springs around the pins C2 of Kyung. Doing so would create sufficient pressure to clamp the crimping members around the pipe to be crimped.

Response to Arguments
 Applicant’s arguments with respect to the claims on the grounds that “item B1 does not slide relative to its connector A, but instead, is affixed to connector A via pin C2” is fully considered, but is not persuasive. Because as stated in par 0050 “the guiding surface D1 is formed at the fastening connection portion of the movable extrusion B1 corresponding to the pressing portion 4” and “the elastic member D2 is formed to be able to elastically push the movable extrusion member B1 along the guiding surface D1”. Also comparing Figs. 1-3 show that by closing jaws of tool M relative movement between the sliding members B and the crimping members A occur.
Applicant’s arguments with respect to the drawings objections is fully considered, but is not persuasive. Because claim 1 states “at least one intermediate crimping member” which can be more than one intermediate crimping member which is not shown in embodiments of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally 




/MAHDI H NEJAD/Examiner, Art Unit 3723